          Case 1:21-cv-03155-CM Document 31 Filed 05/19/21 Page 1 of 2




                                                                    Timothy J. Bryant
                                                                    tbryant@preti.com
                                                                    207.791.3236


                                                     May 19, 2021

VIA ECF

Hon. Colleen McMahon
Senior District Judge
United States District Court, Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007

       RE:     9 Kings Hong Kong Limited v. Beyond Masks, LLC et al.,
               No. 1:21-cv-03155-CM

Dear Judge McMahon:

        I write on behalf of Plaintiff 9 Kings Hong Kong Limited (“9 Kings”) pursuant to section
IV.A of your Individual Practices and Procedures concerning the existence of diversity subject
matter jurisdiction under 28 U.S.C. § 1332.

Basis of Diversity Jurisdiction

        9 Kings is a private limited liabilities company incorporated in Hong Kong with a principal
office located in Hong Kong. Complaint, ECF No. 1, at ¶ 4. Defendant Beyond Masks, LLC
(“Beyond Masks”) is a Florida limited liability company with a principal place of business in Boca
Raton, Florida. Id. ¶ 6. Defendant Schimeon A. Frederick, Jr. (“Mr. Frederick”) is a citizen of
Florida and is the Registered Agent and Manager of Beyond Masks. Id. ¶ 7. Defendant Jason
May (“Mr. May”) is also a citizen of Florida and is an agent of Beyond Masks. Id. ¶ 8.

      The amount in controversy of this suit, involving breach of contract and fraud, is at least
$580,500—the amount 9 Kings (as a result of fraud on behalf of Mr. Frederick and Mr. May) paid
to Beyond Masks for the purchase of goods that were never delivered, which amount Beyond
Masks has wrongfully refused to return to 9 Kings.

       Therefore, this is a suit where “the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of a State and citizens or
subjects of a foreign state,” so diversity jurisdiction exists under 28 U.S.C. § 1332(a)(2).

Corporate Citizenship Information

         9 Kings is a private limited liabilities company incorporated and domiciled in Hong Kong,
with a principal place of business at Unit F, 14/F, Golden Sun Centre, 59-67 Bonham Strand West,
Sheung Wan, Hong Kong. 9 Kings is 100% owned by 9 Kings Creative Capital Limited, which
is a private limited liabilities company incorporated and domiciled in Hong Kong.




                                                                                          17459439.2
          Case 1:21-cv-03155-CM Document 31 Filed 05/19/21 Page 2 of 2

PRETI FLAHERTY

May 19, 2021
Page 2

         On information and belief, Beyond Masks is a limited liability company incorporated in
Florida, with a principal place of business at 101 Plaza Real South, Suite 203, Boca Raton, FL
33432. See www.beyondmasks.com/contact/ (last accessed May 12, 2021). The Florida
Department of State, Division of Corporations lists Mr. Frederick as the Registered Agent of
Beyond Masks, and lists Mr. Frederick and his wife, Tiffany A. Frederick, as the Managers of
Beyond Masks. On information and belief, Tiffany A. Frederick, like Mr. Frederick, is a Florida
citizen.

                                                   Respectfully submitted,




                                                   /s/ Timothy J. Bryant
                                                   Timothy J. Bryant (admitted pro hac vice)
                                                   Preti, Flaherty, Beliveau & Pachios, LLP
                                                   One City Center, PO Box 9546
                                                   Portland, Maine 04112
                                                   Telephone: 207.791.3236
                                                   tbryant@preti.com

cc: Counsel for Beyond Masks and Schimeon A. Frederick, Jr. (via ECF)
    Jason May (via ECF)




                                                                                       17459439.2
